DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23-25, 30-33, and 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiss et al. (US 2011/0130203) in view of Mallinson et al. (US 2011/0159813).
Referring to Claim 21, Reiss teaches a system, comprising:
an audio device that comprises at least an audio output component (See 140a, 140b, 160a, 160b, and 111 in fig. 1), the audio device being configurable to process audio for a player (see speakers in headset 160a and 160b in fig. 1) participating in an online game (see network 110 in fig. 1), wherein the audio device is configured to:
communicate signals with an audio basestation (see 130 of fig. 1) associated with a game console (see 120 of fig. 1) used in supporting the online game, based on the audio device coming within a determined distance of the audio basestation (see paragraph 76 which shows mixing modules 140a,b paired with base station and headsets connected to mixing modules and paragraph 48 which indicates a determined distance of 150 ft.); and
communicate audio with the game console via the audio basestation (paragraphs 46 and 76 showing transmission of audio from game console through mixing module to headset).
Reiss does not teach determining based on the communicated signals whether to pair with the audio basestation, wherein the determining comprises:
validating the player based on the communicated signals;
assessing intended use based on the communicated signals; and performing one or both of:
assessing capabilities and/or resources of the audio basestation based on the communicated signals; and
assessing communication related parameters associated with communication between the audio device and the audio basestation based on the communicated signals; and
pairing with the audio basestation in response to a determination to proceed with the pairing.
Mallinson teaches determining based on the communicated signals whether to pair with the audio basestation (see paragraph 60 which shows the controller and headset sending a pairing initiation signal to a base device, where the headset is the audio device), wherein the determining comprises:
validating the player based on the communicated signals (see paragraph 37 which shows player validation done by the player performing a pairing procedure with a controller and paragraph 36 which shows the process of pairing a controller to a player can be done using a peripheral such as a headset);
assessing intended use based on the communicated signals (see paragraph 59 where the intended use of the audio device is clearly to communicate with other players playing the game by use of “voice command” and “voice animation” features); and performing one or both of:
assessing capabilities and/or resources of the audio basestation based on the communicated signals (see paragraph 55 noting that the capability of the audio basestation is the ability to receive a pairing initiation signal which is shown as being done by controller); and
assessing communication related parameters associated with communication between the audio device and the audio basestation based on the communicated signals (see paragraph 55 which shows the parameter as the strength of the local communication signature in which when it exceeds the threshold, the controllers transmit a pairing initiation signal to the base station); and
pairing with the audio basestation in response to a determination to proceed with the pairing (see paragraph 60 which shows the controller and headset sending a pairing initiation signal to a base device, paragraph 9 which shows pairing the device to a player as a result of a pairing initiation signal, and paragraph 36 which shows the process of pairing a controller to a player can be done using a peripheral such as a headset).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Mallinson to the device of Reiss in order to provide more secure online gaming.
Claim 33 has similar limitations as claim 21.
Referring to Claims 23 and 35, Reiss also teaches the audio device further configured to monitor for one or more operation conditions (paragraph 98 noting discovery mode of audio mixing module).
Referring to Claims 24 and 36, Reiss also teaches managing the pairing with the audio basestation based on the one or more operation conditions, wherein the managing comprises determining whether to maintain the pairing with the audio basestation (paragraph 76 noting option to unpair).
Referring to Claims 25 and 37, Mallinson also teaches identifying and/or validating one or both of the player and the audio basestation based on the processing of the exchanged signals (see paragraph 37 which shows player validation done by the player performing a pairing procedure with a controller and paragraph 36 which shows the process of pairing a controller to a player can be done using a peripheral such as a headset).
Referring to Claim 30, Mallinson also teaches the audio basestation integrated into the game console (see paragraph 60 which shows the headset pairing with a base computing device where the base computing device operates as both a base station and a game console as described in paragraph 38).
Referring to Claim 31, Reiss also teaches the audio basestation comprising or integrated into a stand-alone device (see 130 of fig. 1 as a base station by itself).
Referring to Claim 32, Reiss also teaches the audio device comprising a headset (see 160a and 160b of fig. 1).

Claims 22, 26, 34, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiss and Mallinson and further in view of Holcomb (US 2010/0021176).
Referring to Claims 22 and 34, the combination of Reiss and Mallinson does not teach the determined distance corresponding to physical contact between the audio device and the audio basestation. Holcombe also teaches the determined distance corresponding to physical contact between the audio device and the audio basestation (paragraph 45 noting the capacitive touch). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Holcombe to the modified device of Reiss and Mallinson in order to increase reliability in communications between multiple objects in online gaming.
Referring to Claims 26 and 38, Holcombe also teaches the audio device comprising a near field communication (NFC) circuit for facilitating the communication of signals via NFC (fig. 6 where 440 and 442 shows near-field). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Holcombe to the modified device of Reiss and Mallinson in order to increase reliability in communications between multiple objects in online gaming.

Claims 27-29 and 39-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiss and Mallinson and further in view of Alameh et al. (US 2010/0299390).
Referring to Claims 27 and 39, the combination of Reiss and Mallinson does not teach the audio device further configured to pair with a second audio basestation based on signals exchanged between the audio device and the second audio basestation, and processing of the signals exchanged with the second audio basestation. Alameh teaches the audio device further configured to pair with a second audio basestation based on signals exchanged between the audio device and the second audio basestation, and processing of the signals exchanged with the second audio basestation (paragraph 88 noting an audio device coupled to multiple other cell phones and cell phones are known in the art to also be able to act as base stations). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Alameh to the modified device of Reiss and Mallinson in order to provide more reliable online gaming to a higher number of users.
Referring to Claims 28 and 40, Alameh also teaches the audio device further configured to maintain pairing with the audio basestation after pairing with the second audio basestation (paragraph 88 noting simultaneous pairing to multiple devices).
Referring to Claims 29 and 41, Alameh also teaches the audio device is further configured to determine whether to maintain the pairing with the audio basestation after pairing with the second audio basestation, based on availability of communication links between the audio device and the audio basestation (paragraph 95 noting the multiple available pathways).

Response to Arguments
Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive.
In the previous action, the limitations stating “assessing capabilities and/or resources of the audio basestation based on the communicated signals; and
assessing communication related parameters associated with communication between the audio device and the audio basestation based on the communicated signals” were not given patentable weight since the term “one or more of” was used. However, even when one or both of these limitations have to be taken into account, both of these limitations are still taught by Mallinson.
Regarding the assessing of capabilities of the audio basestation, the above explanation states that the capability can simply be the basestation being able to receive a pairing initiation signal, which is clearly the case as paragraph 55 shows the controller transmitting a pairing initiating signal to the base station.
Regarding the assessing of communication related parameters, the parameter is the strength of the local communication signature which is evaluated when the two controllers are brought closer together, and the parameter is clearly communication related since when the closeness of the controllers makes the strength exceeds the threshold, it causes the controllers to transmit a pairing initiation signal to the base station.
The above now shows all the limitations taken into account, as well as why the limitations newly taken into account are taught by Mallinson.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE YUN/           Primary Examiner, Art Unit 2648